Title: William Peck to Thomas Jefferson, 10 April 1818
From: Peck, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        Post Office Raleigh N.C.
10 apl 1818
                    
                    Permit a plain stranger to thank you sincerely for lending your name in countenance of the Massachusetts Peace Society. Those men opposed your election to the presidency, I hope from good motives, tho: I thought they did wrong, especially in representing you as an enemy to the Christian Religion. They are now engaged in a work I ardently approbate, and sincerely rejoice to find “the sage of Monticello” so much influenced by the spirit of the “Prince of Peace.”
                    
                        your very respectfull
                        Will: Peck
                    
                